Citation Nr: 0829251	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-39 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September of 1954 to 
September of 1956 and from March of 1971 to June of 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO), which declined to reopen claims of 
entitlement to service connection for bilateral shoulder, 
cervical spine, and low back conditions.  

In September 2007, the Board remanded the case for further 
development.

Although the veteran initially requested a hearing, the 
veteran withdrew his request in a June 2008 written 
statement.

The Board notes that the January 2003 rating decision also 
denied entitlement to service connection for a stomach 
disorder.  The veteran filed a claim to reopen in November of 
2005.  The RO issued a rating decision in November of 2005, 
which confirmed the previous denial.  The veteran did not 
appeal the RO's decision.  Therefore, the Board does not have 
jurisdiction over the stomach disorder issue on appeal. 


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied the 
veteran's claims for service connection for bilateral 
shoulder, cervical spine, and low back conditions; the 
veteran was notified in writing of the determination.

2.  The evidence received since the January 2003 denial for 
service connection bilateral shoulder, cervical spine, and 
low back conditions is not cumulative and redundant and 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's disabilities.

3.  There is no competent medical evidence of a causal 
relationship between the current bilateral shoulder condition 
and service.

4.  There is no competent medical evidence of a causal 
relationship between the current cervical spine condition and 
service.

5.  There is no competent medical evidence of a causal 
relationship between the current low back condition and 
service.


CONCLUSIONS OF LAW

1.  Subsequent to the final January 2003 rating decision, new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for a bilateral shoulder 
condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a), and 3.159 (2007).

2.  Subsequent to the final January 2003 rating decision, new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for a cervical spine 
condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a), and 3.159 (2007).

3.  Subsequent to the final January 2003 rating decision, new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for a low back 
condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a), and 3.159 (2007).

4.  The veteran's bilateral shoulder condition was not 
incurred in or aggravated by service; nor may be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

5.  The veteran's cervical spine condition was not incurred 
in or aggravated by service; nor may be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

6.  The veteran's lower back condition was not incurred in or 
aggravated by service; nor may be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  Moreover, 
VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim, before it awards 
service connection, an initial disability rating, and an 
effective date in a decision issued after the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see generally Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 
Vet. App. 273 (2006).  See Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006).

Here, the veteran received initial VCAA notice in February 
2004, which essentially satisfied the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  Further, notice was sent in compliance with 
Dingess in March of 2006.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal have been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records, private 
medical records, and statements from the veteran and his 
representative addressing the scope of his disabilities.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal. 

Further, the veteran has been afforded a comprehensive VA 
examination in conjunction with this appeal, addressing the 
disorders at issue.  In sum, all pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in January of 2004.  Therefore, the current version 
of the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).

By a decision in January 2003, the RO denied the veteran's 
claims of service connection for bilateral shoulder, cervical 
spine, and low back conditions on the basis that the 
conditions were not due to disease or injury that was 
incurred in or aggravated by service.  The veteran did not 
file an appeal of that decision following notification in 
February 2003.  Accordingly, the January 2003 rating decision 
is final under 38 U.S.C.A. § 7105(c), and the all evidence 
received since that decision must be considered to determine 
whether new and material evidence has been submitted.
 
In January 2004, the veteran sought to reopen his claims of 
service connection for bilateral shoulder, cervical spine, 
and low back conditions.  As explained above, the present 
inquiry is whether any of the newly received evidence raises 
a reasonable possibility of substantiating the claims, 
namely, whether such evidence suggests that the veteran's 
disabilities were incurred in or aggravated in service. 
 
The evidence added to the record since the January 2003 
rating decision consists of private medical records from Dr. 
K.K. dated in April 2003, a radiology report dated in January 
2004, and a September 2005 VA joint examination, as well as 
lay statements from the veteran and his representative.

In the VA medical examination dated in September of 2005, the 
VA examiner opined that:

The veteran has mild degenerative joint disease of 
the right shoulder.  Although he complained of pain 
in both shoulders, he has relatively normal range 
of motion and function ability.  It would be 
impossible to surmise that the veteran's current 
condition of the shoulders is related to his 
military service considering that degenerative 
changes, or osteoarthritis, is a condition 
associated with aging in most people and there is 
no shoulder injury specifically noted while he was 
in the service.  Therefore, this examiner opines 
that it is less likely than not that the veteran's 
degenerative changes of the right shoulder is 
related to his military service.

The VA examiner further stated that:

The veteran has degenerative changes of the entire 
spine.  Degenerative changes occur in most adults 
naturally and are associated with the aging 
process.  It is less likely than not that these 
changes are associated with his service related 
activities as opposed to being associated with the 
normal aging process.

The recent VA examination report reflects a diagnosis of 
degenerative joint disease that is likely associated with the 
aging process and not service.  This evidence is new, and 
does bear directly on the question of whether the veteran's 
disabilities are related to active military service.  In the 
Board's opinion, this evidence provides a more complete 
picture of the veteran's disabilities and its origin, and, 
thus, is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claims.  As such, it is 
considered new and material and the claims are reopened.

III.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  It 
is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, Oct. 4, 1995; 38 C.F.R. § 
3.309(a).

IV.  Bilateral Shoulder, Cervical Spine, and Low Back 
Conditions

Service medical records reflect that in January of 1965 the 
veteran complained of pain radiating to his left shoulder.  
In a Report of Medical Histories dated in February of 1965 
and June of 1966, the veteran reported no bone, joint or 
other deformity abnormalities.  Upon clinical evaluation in 
February of1965 and June of 1966, the veteran's spine and 
other musculoskeletal structures were found to be normal.  In 
a July 1970 Report of Medical Examination, the veteran 
reported no history of back trouble of any kind.  The 
clinical evaluation also revealed no abornormalities.

In January of 1971, the veteran reported hitting his buttocks 
on the ground in a parachute jump.  He complained of pain 
over the coccyx with bending.  During the same month, he also 
complained of intermittent aching of his left shoulder.  X-
rays were taken and revealed no significant abnormalities, 
although, a radiologic study noted left shoulder pain.  The 
following month the veteran underwent a Report of Medical 
Examination that revealed no spine or other musculoskeletal 
abnormalities.  In July of 1971, the veteran complained of 
thoracic pain.  The examiner rendered an impression of 
possible thoracic spine arthritis and neuritis.  In August of 
1972, the veteran was treated for a shoulder injury.  The 
veteran complained of recurrent back pain in a November 1974 
Report of Medical History, the veteran reported no arthritis.  
The corresponding clinical evaluation revealed no 
abnormalities.  The veteran complained of lower back pain 
again in September of 1975.  The examiner noted that there 
was no significant history of back problems and rendered a 
diagnosis of mild lower back strain.  In November of 1975, 
the veteran was treated for a back muscle strain.  The 
veteran had no abnormalities of the spine or shoulder regions 
upon clinical evaluation in October of 1976.  On a Report of 
Medical Examination dated in October of 1980 the veteran 
reported no abnormalities for the spine or other 
musculoskeletal structures.  The veteran reported complaints 
of swollen and painful joints and recurrent back pain in 
March of 1981 on his separation examination.  The clinical 
evaluation made no mention of any chronic problems.

In a September 1999 Agent Orange Evaluation, the veteran 
reported that he hurt his back from parachute jumping.  The 
veteran complained of pain in the right trapezious area for 
the preceding two or three years, chronic diarrhea and pain 
in the right knee, lower back and right foot.  The evaluation 
reflected that the veteran had questionable gout, chronic 
right trapezius area tenderness, and chronic back pain, right 
knee pain, and diarrhea.  

Private treatment records dated in 2003 from Dr. K.K. 
revealed complaints of shoulder pain across the upper back 
radiating up into the neck.  He reported that the pain has 
been going on and off for six or seven years.  A January 2004 
radiology study of the back and neck from St. Joseph Hospital 
diagnosed moderate cervical spondylosis and mild to moderate 
lumbar spondylosis with arthritis, as well as mild L4-L5 
spondylolisthesis.  VA treatment records showed that the 
veteran was prescribed Simvastatin and Micromedix and treated 
for reduced range of motion of the hip joints.

In a VA examination dated in December of 2003, the veteran 
reported back and other multiple joints pain.  The examiner 
rendered an assessment of multijoint arthropathy.  The 
veteran underwent another VA joint examination in September 
2005.  The veteran told the examiner that he was involved 
with Special Forces and engaged in parachute jumping over his 
military career.  He stated that he had multiple episodes of 
trauma to the neck, back, and shoulders from parachuting.  
The examiner also noted that the veteran was in an automobile 
accident when he was struck from the rear in 1998 while 
stopped at a stop light.  The veteran received medical care, 
but was not diagnosed with no specific injury.  The veteran 
has no history of hospitalizations, surgeries, or neoplasms.  
He had the onset of gout in the metatarsal phlangeal joints 
of the 1st digits, bilateral great toes, which started three 
years ago.  The VA examiner diagnosed mild degenerative 
arthritis.  

The VA examiner opined as to the shoulder region that:

The veteran has mild degenerative joint disease of 
the right shoulder.  Although he complained of pain 
in both shoulders, he has relatively normal range 
of motion and function ability.  It would be 
impossible to surmise that the veteran's current 
condition of the shoulders is related to his 
military service considering that degenerative 
changes, or osteoarthritis, is a condition 
associated with aging in most people and there is 
no shoulder injury specifically noted while he was 
in the service.  Therefore, this examiner opines 
that it is less likely than not that the veteran's 
degenerative changes of the right shoulder is 
related to his military service.

The VA examiner further opined as to the cervical spine and 
lower back regions that:

The veteran has degenerative changes of the entire 
spine.  Degenerative changes occur in most adults 
naturally and are associated with the aging 
process.  It is less likely than not that these 
changes are associated with his service related 
activities as opposed to being associated with the 
normal aging process.
 
Based on the foregoing, the Board finds that service 
connection is not warranted for bilateral shoulder, cervical 
spine, and low back conditions.  The Board notes that the 
veteran reported having bilateral shoulder, cervical spine, 
and low back conditions since service, but this history is 
not corroborated by the medical evidence of record.  The 
Board has reviewed all of the aforementioned medical evidence 
and finds that, while the veteran was treated for swollen 
joints, shoulder pain, and back muscle spasms and/or strain 
in service, the pains, strains and/or spasms appear to be 
acute and transitory.  There is simply no nexus between the 
veteran's in service, acute and transitory shoulder pain, 
back pain, and muscle spasms and/or strain and service.  This 
is further supported by the September 2005 VA medical 
examination wherein the examiner attributed the degenerative 
arthritis of the shoulders and back to the normal aging 
process as oppose to service.  And, the fact that the veteran 
didn't receive treatment for these conditions until 2003-
more than 22 years after service. 
 
Even assuming he was a medical corpsman while in service, the 
veteran, as a lay person untrained in the field of 
orthopedics, is not competent to comment on the presence or 
etiology of a medical disorder; and his statements, as to the 
etiology, lack probative value.  Rather, medical evidence is 
needed to that effect. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Regardless, the veteran's statements are 
not corroborated by medical evidence substantiating the 
continuity of his symptoms.  The medical evidence does not 
indicate, or even suggest, that bilateral shoulder, cervical 
spine, and low back conditions were incurred in or otherwise 
related to service.  

Overall, the preponderance of the evidence is against the 
claims of service connection for bilateral shoulder, cervical 
spine, and low back conditions and these claims must be 
denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received; the claim for 
service connection for a bilateral shoulder condition is 
reopened.

New and material evidence having been received; the claim for 
service connection for a cervical spine condition is 
reopened.

New and material evidence having been received; the claim for 
service connection for a low back condition is reopened.

Entitlement to service connection for a bilateral condition 
is denied.

Entitlement to service connection for a cervical spine 
condition is denied.

Entitlement to service connection for a low back condition is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


